DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62/565,669, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. The disclosure of 62/565,669 is minimal and does not provide detailed drawings or disclosure of the features found in the instant claims.  For example, features to the radial flange clearance, flange gap, needle guard and housings are not detailed.  Workings of the securing arms to prevent flange moment are not detailed.  As such claims 1-18 are not entitled benefit to the prior provisional application.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Verespej et al. (US 2014/0039406 A1).
With regard to claim 1, Verespej et al. teach a securing device for an injection device configured to receive a syringe, the syringe comprising a barrel having a proximal end portion and a distal end portion, the proximal end portion comprising a flange that projects radially outward, the flange defining a proximally-facing surface and a distally-facing surface (see syringes as shown in Fig. 31 which are used with the securing device, proximal end with indicated flanges, distal end connected to the needle), the securing device comprising: a body having a proximal end portion; a distal end portion; an opening in the proximal end portion extending to an interior of the body, the opening configured to accept the syringe; a radially-outwardly facing outer surface and a proximal end surface (Figs. 33, 34, and 38 body 30 opening at proximal end at proximal facing surface 31) being configured to contact the distally-facing surface of the flange of the syringe when the syringe is advanced distally into the opening, so that the flange does not move distally past the proximal end surface of the body (Fig. 39, [0070]); and a securing arm (Fig. 34 including members 33 and 32) having: a free end; a base end fixed to the outer surface of the body (see Reference Figure 1 below first portion generally 33 second portion generally 32); a first portion extending away from the base end beyond the proximal end surface of the body in a radial direction to form a radial flange clearance between the securing arm and the body along the radial direction permitting the flange to pass the first portion as the syringe is advanced distally into the opening (see Reference Figure 1 below); and a second portion, wherein the first portion extends proximally from the base end beyond the proximal end surface to form a flange gap between the proximal end surface of the body and a distally-facing surface of the second portion, wherein the second portion is located proximally with respect to the flange gap and extends generally circumferentially around the opening in the body and at least partially radially inwardly toward the free end in a rest position of the securing arm (see Figs. 36-38, the flange gap is between distal face 36 of the second portion and 31, see Reference Figure 1 below the second portion is three-dimensional and has a dimension which extends in a circumferential direction around the opening and it is positioned at a location about the circumference), wherein the second portion is configured to contact the flange as the syringe is advanced distally into the opening, wherein the securing arm is elastically flexible to permit at least the free end to move radially outwardly relative to the body to allow the flange to pass the first portion as the syringe is advanced distally into the opening (see Figs. 38 and 39, [0070]), and wherein the securing arm is biased to the rest position such that, after the flange passes 3the second portion, the distally-facing surface of the second portion is configured to contact the proximally-facing surface of the flange to prevent the flange from moving proximally past the securing arm (Fig. 39, [0071]).

    PNG
    media_image1.png
    459
    593
    media_image1.png
    Greyscale

With regard to claim 2, see Reference Figure 1 above.
With regard to claim 3, see Fig. 36.
With regard to claims 4 and 5, generally see Figs. 35 and 37 showing how the free end is connected, this portion is be more flexible moving outwards and back in than it is moving up and down.
With regard to claim 6, there are no bounds recited to the extent of the length, a length portion of the first portion may be selected which is smaller than the length of the second portion.
With regard to claim 7, see the rejection of claim 1 and Reference Figure 1 above regarding the securing arm, Verespej et al. has two members 33 and multiple members 32.  The second securing arm is mapped the same as above to the other member 33 and members 32.
With regard to claim 8, see Reference Figure 1 above.
With regard to claim 9, see Fig. 36.
With regard to claims 10 and 11, generally see Figs. 35 and 37 showing how the free end is connected, this portion is be more flexible moving outwards and back in than it is moving up and down.
With regard to claim 12, there are no bounds recited to the extent of the length, a length portion of the first portion may be selected which is smaller than the length of the second portion.
With regard to claim 13 and 14, see Fig. 37 chamfered surface 35 ([0070]).
With regard to claim 15, due to the hinged flexible nature of 32, the free end of member 32 is capable of downward distal movement such that the free tip first end portion is positioned distally with respect to the connected second portion.
With regard to claim 16, Verespej et al. teach a hand-held injection device which can receive a syringe prefilled with a drug and having a needle, the syringe comprising a barrel having a proximal end portion and a distal end portion, the proximal end portion comprising a flange that projects radially outward, the flange defining a proximally-facing surface and a distally-facing surface, the hand-held injection device comprising: a body having a proximal end portion, a distal end portion, an opening in the proximal end portion extending to an interior of the body, the opening configured to accept the syringe; a radially-outwardly facing outer surface (Figs. 33, 34, and 38 body 30 opening at proximal end at proximal facing surface 31), and a proximal end surface being configured to contact the distally-facing surface of the flange of the syringe when the syringe is advanced distally into the opening, so that the flange does not move distally past the proximal end surface of the body (Fig. 39, [0070]); a securing arm (Fig. 34 including members 33 and 32) having: a free end, a base end fixed to the outer surface of the body; a first portion extending away from the base end beyond the proximal end surface of the body in a radial direction to form a radial flange clearance between the securing arm and the body along the radial direction permitting the flange to pass the first portion as the syringe is advanced distally into the opening; and a second portion (see Reference Figure 1 above first portion generally 33 second portion generally 32); a needle guard, that is movable relative to the body proximally from a first position, wherein the needle guard extends from the body distally, so as to be configured to cover, when the syringe is secured in the body, the needle extending from a lower housing distally, to a second position, wherein the needle guard is retracted relative to a tip of the needle so as to expose the tip of the needle (see exemplary Figs. 9 and 10 member 234, in the first position in Fig. 9 234 covers the needle then may be pulled distally and then is capable of movement proximally to be retracted relative to the needle to expose it, lower housing 120 in Fig. 9, 20 in Fig. 33); an upper housing supported relative to the lower housing, the upper housing configured to receive a manual force and move with respect to the lower housing distally from a pre-use position to a dispensed position in response to the manual force Fig. 32 the upper housing is not numbered, shown as 142 in Fig. 5); and a plunger rod carried by the upper housing and movable with the upper housing so as to advance relative to the syringe when the upper housing is moved distally (Fig. 33 rod 18, [0069]), wherein the first portion extends proximally from the base end beyond the proximal end surface to form a flange gap between the proximal end surface of the body and a distally-facing surface of the second portion, wherein the second portion is located proximally with respect to the flange gap and extends generally circumferentially around the opening in the body and at least partially radially inwardly toward the free end in a rest position of the securing arm (see Figs. 36-38, the flange gap is between distal face 36 of the second portion and 31, see Reference Figure 1 above the second portion is three-dimensional and has a dimension which extends in a circumferential direction around the opening and it is positioned at a location about the circumference), wherein the second portion is configured to contact the flange as the syringe is advanced distally into the opening, wherein the securing arm is elastically flexible to permit at least the free end to move radially outwardly relative to the body to allow the flange to pass the first portion as the syringe is advanced distally into the opening (see Figs. 38 and 39, [0070]), and Page 8 of 13DOCKET NO.: 106843.023305PATENTApplication No.: 16/651,943wherein the securing arm is biased to the rest position such that after the flange passes the second portion, the distally-facing surface of the second portion is configured to contact the proximally-facing surface of the flange to prevent the flange from moving proximally past the securing arm (Fig. 39, [0071]). 
With regard to claim 17, Verespej et al. teach a hand-held injection device comprising: a securing device for the injection device according to claim 1, a needle guard that is movable relative to the body proximally from a first position, wherein the needle guard extends from the body distally, so as to be configured to cover, when the syringe is secured in the body, a needle extending from a lower housing distally, to a second position, wherein the needle guard is retracted relative to a tip of the needle so as to expose the tip of the needle (see exemplary Figs. 9 and 10 member 234, in the first position in Fig. 9 234 covers the needle then may be pulled distally and then is capable of movement proximally to be retracted relative to the needle to expose it, the lower housing is 120 in Fig. 9, member 20 in Fig. 33); an upper housing supported relative to the lower housing, the upper housing configured to receive a manual force and move with respect to the lower housing distally from a pre-use position to a dispensed position in response to the manual force (Fig. 32 the upper housing is not numbered, shown as 142 in Fig. 5); and a plunger rod carried by the upper housing and movable with the upper housing so as to advance relative to the syringe when the upper housing is moved distally, wherein advancement Page 9 of 13DOCKET NO.: 106843.023305PATENTApplication No.: 16/651,943of the plunger rod relative to the syringe causes the syringe to deliver a medication out the needle (Fig. 33 rod 18, [0069]).
With regard to claim 18, see syringes in Fig. 31, see securement in Fig. 39.

Response to Amendment
The amendments are sufficient to overcome the previous claim and drawing objections.  
Response to Arguments
Applicant's arguments filed April 21, 2022 have been fully considered but they are not persuasive regarding Priority.  Applicant has stated they do not agree with the Examiner but Applicant has not pointed to anything in the prior filed application to show support.
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  The Examiner finds Verespej et al. to teach the newly amended limitations regarding the second portion extending circumferentially as rejected above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY L SCHMIDT whose telephone number is (571)270-3648. The examiner can normally be reached Monday through Thursday 7:00 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EMILY L SCHMIDT/Primary Examiner, Art Unit 3783